

117 S2500 IS: Preventing Restrictions and Empowering Speakers to Enable Robust and Varied Exchanges in Online Speech
U.S. Senate
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2500IN THE SENATE OF THE UNITED STATESJuly 28, 2021Mr. Rubio (for himself, Mr. Scott of Florida, Mr. Hagerty, Ms. Lummis, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require providers of interactive computer services to publicly disclose information relating to requests or recommendations made by government entities to moderate content, and for other purposes.1.Short titleThis Act may be cited as the Preventing Restrictions and Empowering Speakers to Enable Robust and Varied Exchanges in Online Speech or the PRESERVE Online Speech Act.2.Public disclosure of request or recommendation to moderate content(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission; (2)the term government entity means—(A)a United States or foreign government entity; and(B)an entity acting on behalf of an entity described in subparagraph (A); and(3)the terms information content provider and interactive computer service have the meanings given those terms in section 230 of the Communications Act of 1934 (47 U.S.C. 230).(b)Requirement To discloseExcept as provided in subsection (c), not later than 7 days after the date on which a government entity requests or recommends that a provider of an interactive computer service moderate content on the interactive computer service, including editing, deleting, throttling, limiting the reach of, reducing or eliminating the ability of an information content provider to earn revenue from, or comment upon, information provided by an information content provider, terminating or limiting an account or usership, and any other content moderation, promotion, and other curation practices, the provider shall issue a public disclosure on a public website hosted by the provider that includes—(1)specific information about the request or recommendation; (2)the government entity that made the request or recommendation and the point of contact for that government entity;(3)the rationale for the request or recommendation; and(4)any steps taken by the provider as a result of the request or recommendation.(c)ExceptionSubsection (b) shall not apply with respect to actions taken by a provider of an interactive computer service as a result of a Federal law enforcement proceeding or is in the interest of national security.(d)Fines for noncomplianceAny provider of an interactive computer service that does not comply with the requirements under subsection (b) shall be fined $50,000 per day of noncompliance, which fines shall be collected by the Commission for deposit in the Rural Digital Opportunity Fund.(e)Annual reportThe Commission shall, on an annual basis, compile and submit to the Committees on the Judiciary of the Senate and the House of Representatives a report that includes the contents of each public disclosure made by a provider of an interactive computer service under subsection (b) during the year covered by the report. 